David W. Walters: -- is relying on the theory of -- the various subsections as the basis for which this man was denied the right to have his application for suspension of deportation considered. In other words, they are saying that the excluding provisions in each of the subsection will travel over to one or the others and particularly subsection (1) and prevent him from qualifying under subsection (1). That argument might have varied except that self-contain in each one of the subsections, there is a reference to classes of aliens who are excluded from consideration under that particular subsection. In subsection (1) it says, "Is deportable under any law of the United States" and the word "any law” is most significant. It means every law including the Immigration and Nationality Act of 1952 and all its subsections, and is not a member of a class of whose deportation could not have been suspended by reason of Section 19 (b) of the Immigration Act of 1917 which has pertinence to criminal and moral type of aliens. Section 2 says, "It's not within the provisions of paragraph (4) of this subsection," this subsection. Section -- subsection (3) says, "It's not within the provisions of paragraph (4) or (5)." Subsection (4) says. "It's not within the provisions of paragraph (5) of the subsection." And in paragraph (5) enumerates numerous subsections within Immigration and Nationality Act but has no reference whatsoever, to any provisions of the Immigration Act of February the 5th, 1917 as does Section 1. Now, as I can be permitted with some liberties of the respondent's brief as far as this question of mutual excludability is concerned, I would like to read from page 13 of the brief -- the respondent's brief which they cite the reason for mutual exclusive theory. One, the only overlapping between (1) and (5) under the literal language of the statute is as to pre-1950 entrance. Deportable for failure to report or for worse, security offenses. This is probably due to the fact that while these offenses were not so seriously regarded in 1940, they were considered very important in 1952. The over -- overlapping in this limited respect probably represents a legislative oversight. And not -- in other words, what they are saying is that there does exist a legislative oversight and -- they want this question of mutual excludability between the sections that this oversight could be supplied by this Court. I don't think it was an oversight at all. I think it was designed. I think the legislative history which I referred to in my brief with exact quotes from the authorities shows that there was an intention that this subsection (1) stand out differently form all the others. They say that this must be the case, although they don't cite any reason for it in -- in language or expressions of any legislative body. This must be the case, because it deals Section 5 -- it deals with more -- a criteria of a more great nature. And the consequences that there must be a more stringent application of the law. Well, I would like to call the Court's attention to the fact to Section 5 as contained within it, as a qualification. Under paragraph (2) of Section 240 (a) -- 241 (a) is a person who has remained longer in the United States than the period for which he was admitted. That's precisely the ground on which the petitioner's deportation was sought originally. It cannot be more stringent in this paragraph than it is paragraph (1) or more grave in paragraph (1) than it is in paragraph (5). In addition to that, we're faced with the unusual phenomenon but let's suppose for example, that this man never came to the attention to the immigration service that he entered in 1947 prior to 1950 as he did. He never came to the attention of the immigration service. Subsequent to December 1957, he does come to the attention of the immigration service. He is not charged with the additional charge that he is subject to deportation because he failed to report on a particular genre. There is no place within this section or any of the subsections wherein this man could qualify for suspension of deportation. I can't think of anything more stringent than that. So, the application of the law under subsection (1) in my opinion, the people of this class is more stringent than number (5).
Earl Warren: Mr. Roberts.
Maurice A. Roberts: Mr. Chief Justice, may it please the Court. First, if I may, I should like to refer the statement made by counsel that the first reference made to the jurisdictional point was made in our brief on the merits. I believe that is not exactly so. We did raised the point in our brief in our position.
Speaker: (Inaudible)
Maurice A. Roberts: That is true, Your Honor. The facts briefly are these. The petitioner has been ordered deported after entry in 1947 on two grounds. First, as a seaman who failed maintain the conditions of his admission as a non-immigrant. And second, as an alien who willfully failed to comply with the alien registration provisions of the 1952 Immigration Act. The latter violation is covered by Section 241 (a) (5) of the 1952 Act, and I stress that (5) because that is the Section which is referred to in the suspension provision which I shall shortly come to. In 1954, he applied for suspension of deportation in the course of the deportation proceedings and was given a hearing. The special inquiry officer found him deportable on the two charges, and after taking the testimony which he had a full opportunity to present his evidence incidentally, the special inquiry officer denied his application for suspension finding first that he was single and had no one in the country dependent upon him for support, and therefore he could not meet the hardship prerequisite to suspension which lies in every provision of the suspension statute. The special inquiry officer also found that since the petitioner lacked 10 years of residence in this country, he could not meet the requirements of subdivision (5) of the suspension statute which is Section 244 of the 1952 Act. The fifth subdivision applies to persons who are deportable after entry on specified charges and one of those charges specified is the group deportable for failure to comply with the registration requirements. Having denied suspension of deportation, special inquiry officer ordered deportation. The petitioner appealed to the Board of Immigration Appeals contending that since he arrived in 1947, and in 1954 he had seven years of residence, he came within the literal terms of the first subdivision of the suspension statute which applied generally to aliens who arrived in the United States prior to June 27, 1950 who were deportable generally under any law of the United States and who are not within the inhibition of Section 19 (d) of the 1917 Immigration Act which I shall discuss briefly. And the petitioner contends that his seven years residence qualifies him under the first subdivision and that his case should not be governed exclusively by the fifth subdivision which it -- with its 10-year requirement of residence which he concededly cannot meet. The Board of Immigration Appeals after considering the evidence as stated in its opinion, show no reason to change the special inquiry officer's decision and the board specifically held that it was the fifth subdivision which governed exclusively in the petitioner's case. The petitioner thereupon instituted declaratory judgment proceedings in the United States District Court in which the only ground he raised was the interpretation by the immigration authorities and the Board of Immigration Appeals with respect to the suspension statute. He contended there that his eligibility could rest on the first subdivision notwithstanding the fact that he did not meet the requirements of the fifth. And in the District Court, there was a hearing which took into account solely the administrative record. There was no testimony or hearing de novo. There was a stipulation -- an oral stipulation among the parties according to the judgment of the District Court which stated that the facts as found by the special inquiry officer and by the Board of Immigration Appeals was a correct statement of the factual situation, and there was also a stipulation, a narrow one, with respect to the issue before the District Court. And in stating the issue, it was conceded that the petitioner was ineligible under the fifth subdivision because he lacked the physical requirements meeting the 10-year physical presence of the fifth subdivision, but it was stated he fully meets the requirements of the first subdivision. And it was on this issue that the District Court rendered its declaratory judgment finding or declaring that the petitioner was ineligible to suspension of deportation under the suspension statute Section 244 (a) of the 1952 Act. On appeal, the Court of Appeals of the Fifth Circuit affirmed in an elaborate opinion which goes into great detail and which is printed in our -- in the record. The issue posed here --
Earl Warren: -- Mr. Roberts.
Maurice A. Roberts: Yes, sir.
Earl Warren: Is that then the only question is before us, the one that the court -- District Court and its judgment stated with the issue? It's the only one thing he said that's been orally stipulated before the Court that the sole question to be decided by the court was to wit it. Does the fact that plaintiff is admittedly statutory ineligible for suspension and deportation under Section 244 (a) (5) of the Immigration and Nationality Act, either plaintiff is not being able to meet the physical requirements of that section, preclude the plaintiff from presenting for consideration his application for suspension of deportation under Section 244 (a) (1) of said Act. It's being admitted that the plaintiff fully meets the requirement at the latter section, and it says in the Court having heard the argument, a defiance. Now, is that the sole question that we have before us here?
Maurice A. Roberts: Apart from the jurisdictional question which we raised in our brief, that is the sole question.
Earl Warren: You mean the one that said you raised for the first time here?
Maurice A. Roberts: That is right, Your Honor.
Earl Warren: Now, is there a reason why you raised that for the first time here?
Maurice A. Roberts: This was the first time it was brought to our attention. And --
Felix Frankfurter: It's a jurisdiction and what is the jurisdiction (Inaudible)?
Maurice A. Roberts: In this sense, Your Honor. And I may said this, we would be most happy to have a decision on the issue tendered by the petition, but we feel that it's our duty to bring -- to present this issue to the Court. And the jurisdictional issue as we it is this, that there is no justiciable controversy between the parties because on this record, the petitioner being unable to satisfy the hardship prerequisite of the suspension statute, cannot possibly be eligible for suspension of deportation regardless of whether it is found that the first subdivision applies to him as he contends or the fifth as we contend.
Felix Frankfurter: Well, is that appear on -- you brought a jurisdiction. Does that appear on the face of the record?
Maurice A. Roberts: We believe it does, Your Honor.
Felix Frankfurter: I noticed that in the question presented, you don't even put this as the question presented. In your brief, it's supposed to be raised for the first time, yet they don't break the new questions presented. What -- I don't -- I'm puzzled.
Maurice A. Roberts: Perhaps that is because we suggested that might have been -- that we could have presented as a question presented. But it is nonetheless a jurisdictional question which we felt incumbent upon us to raise and whether we did it in the form of a question presented or otherwise, we feel that we must bring it to the Court's attention.
Felix Frankfurter: All right, but myself wouldn't care if it wasn't even mentioned or you've just discovered it. What is the jurisdictional barrier that you see to our -- deciding this? Do we really have that power or what?
Maurice A. Roberts: No, briefly it is this. It's solely whether there is a case or controversy which a -- a decree of a federal court can settle with definition in a declaratory judgment suit, whether the --
Felix Frankfurter: And why would that case in controversy?
Maurice A. Roberts: Because on the facts of record, the petitioner cannot qualify for suspension of deportation so that a decree of the court, grant him the relief that he request which is --
Felix Frankfurter: You mean that the qualification, the condition under which the suspensory power of the Attorney General comes into play? It's demonstrated or conceded not to exist, is that what you are saying?
Maurice A. Roberts: It has -- ut has not been attacked in the court. It was found not to exist by the special inquiry officer whose decision was sustained by the Board of Immigration Appeals. No further review with (Voice Overlap) --
Speaker: To be more -- to be more specific under both Section 1 and Section 5 is a common requirement that deportation must result in unusual hardship.
Maurice A. Roberts: Exactly.
Speaker: Right?
Maurice A. Roberts: Exactly.
Speaker: Now, your point is, as I understood it, that the examiner having found that unusual hardship did not exist and the party having stipulated that the facts as found were not in dispute, that we in effect are now being as to render or an advisory opinion --
Maurice A. Roberts: That is -- that is exactly --
Speaker: -- on a matter that we don't -- that isn't involved because under either section because of that undisputed finding is deportable, isn't that your point?
Maurice A. Roberts: That is it. In other words that -- the question I suppose is in effect academic. But if this Court feels that it has jurisdiction, we will be very happy to have a decision --
Felix Frankfurter: I like to quote this a little more. It's one thing just to formulate, define the question on which the Government like to have an opinion although the fact concededly do not bring -- bring it (Inaudible) the court should say no. We -- you wait until you got a case that really raises it. It's quite another thing that a finding is made by a subordinate official, not contested on which the attorney -- there's a final -- the Attorney General has to deal with this problem, isn't he, ultimately.
Maurice A. Roberts: No. Beyond -- there is no further administrative action to be taken on --
Felix Frankfurter: It doesn't have to go through before it can get into court? You can't go to the court on the finding of the inquiry officer, can you?
Maurice A. Roberts: Well, they went to the Board of Immigration Appeals, Your Honor.
Felix Frankfurter: What did they do?
Maurice A. Roberts: They deal -- they affirmed --
Felix Frankfurter: They did not deal this point.
Maurice A. Roberts: I beg you pardon?
Felix Frankfurter: They did not deal with this point, did they?
Maurice A. Roberts: We feel that they did.
Felix Frankfurter: That's important isn't it?
Maurice A. Roberts: Yes. Well, the counsel has stated that this point was raised before the Board and the Board in its opinion --
Felix Frankfurter: The Board expressed itself on this question?
Maurice A. Roberts: Not categorically.
Earl Warren: Where are you referring?
Maurice A. Roberts: I am -- I am referring to page 8. And here -- here is what the Board said.
Speaker: Eight?
Maurice A. Roberts: Page 8 of the record. The Board said, "After carefully considering all the evidence of record together with counsel's representations by brief on appeal, we find nothing there in that would cause us to make any change on the decision of the special inquiry officer." And immediately before that, in dealing with the fact that the petitioner does not meet the physical requirements of Section 244 (a) (5), the Board says, "However, he is ineligible for such relief since among other things, he does not meet the physical requirements." Now, the only other thing there was in a special inquiry officer's report was the lack of the hardship issue.
Felix Frankfurter: Of course the last have (Inaudible) is saying, it wouldn't have caused us to make any change in the decision. That doesn't necessary on the right, the ground -- every ground of the decision, does it?
Maurice A. Roberts: No, it does not.
Felix Frankfurter: As they may have -- we didn't bother about this, so we disagree because as a matter of law, he is out, is that right?
Maurice A. Roberts: It could have, yes.
William J. Brennan, Jr.: But Mr. Roberts, what -- what's the significance?Why did the United States attorney agree to that provision on page 35 as being admitted to the kind of (Inaudible)
Maurice A. Roberts: I'm thinking --
William J. Brennan, Jr.: -- why did he have to admit anything?
Maurice A. Roberts: I think this was merely a -- an oral stipulation at trial which was entered into for the purpose of simplifying things. Now read on context, I think this is what it means, Your Honor. The reference above is, he the plaintiff not being able to meet the physical requirements of that section, meaning the physical presence requirements.That's what the statute says. And then below when they refer to the first subdivision, they say, "It's being admitted that the plaintiff fully meets the requirements of the latter section." I think they were referring to the physical presence requirements because I think that is what the Board of special inquiry -- rather the special inquiry officers' decision turned on. They were discussing the residence requirements in 10-year --
William J. Brennan, Jr.: But what was the United States attorney tried to defeat this action at the outset by saying "You can't beat them under either."
Maurice A. Roberts: I --
William J. Brennan, Jr.: Why would he do that?
Maurice A. Roberts: I think that was just an error, Your Honor.
William J. Brennan, Jr.: Just an error.
Maurice A. Roberts: I -- I have no other means of accounting for it. I do not know.
Felix Frankfurter: May I ask you this (Inaudible) -- may I ask you this Mr. Roberts? Suppose this Court should reverse this judgment, would that automatically involve the direction that the attorney general automatically have to gather suspension of the order or would that really be a determination of the claim that he does come in that he's not limited by (1) if he comes in under (5), and with anything be open so that this fact that there is -- if this was a -- an arranged case to get a ruling (Inaudible) that will be improperly arraigned.
Maurice A. Roberts: I understand.
Felix Frankfurter: What is the answer to that?
Maurice A. Roberts: Well, Your Honor, if --
Felix Frankfurter: In other words, for me if -- if what you're raising is important --
Maurice A. Roberts: I understand.
Felix Frankfurter: -- we ought to lend ourselves through giving advisory opinion.
Maurice A. Roberts: The only reason -- the only reason --
Felix Frankfurter: We got plenty of lawyers to do that for you. And so I want to know whether that would mean that we would in fact be adjudicating what might be a fictitious or an arranged case.
Maurice A. Roberts: If this Court held that the petitioner had available to him, the first subdivision as he contends and the matter where remanded, he would get nothing because it has already been administratively determined after a hearing that he fails to meet the sine qua non which is -- which runs through every division of this suspension statute, this unquestionable hardship provision.
Felix Frankfurter: Well, I -- that's the question I'm asking. If -- depending I suppose on what they do. I'm assuming without any basis (Inaudible) that will even reverse, that foreclose, that tie the hands of the department or rather that would be a direction whereby with that amount would be tantamount to direct to the Attorney General to suspend this order of deportation. Or do you think it would merely mean that he brings himself within the frame of Section 1 and that the Attorney General would still have to decide whether the basis for suspension exist i.e. in the case of hardship.
Maurice A. Roberts: I don't see how the Attorney General could shed his statutory obligation, because it was the Congress that imposed that liability upon him. Congress wrote into the law, this requirement of --
Felix Frankfurter: Well he might shed it by not contesting an issue in a particular case.
Maurice A. Roberts: Well, having already determined by his delegate, the Board of Immigration Appeals, it seems to me that he's in no position to waive it.
Felix Frankfurter: Justice Brennan's question is -- as a matter of fact, he hasn't shed it because haven't because his other -- his other delegate, the U.S Attorney had agreed as a matter of fact -- that fact to that.
Maurice A. Roberts: That's right. But his stipulation that if may be regarded as such is completely incompatible with the record and completely incompatible with the other oral stipulation that the facts as stated by the special inquiry officer and by the Board are correct. Moreover, if there is a lack in a justiciable issue, it cannot be supplied by a stipulation contra the fact. Jurisdiction cannot be conferred by -- by stipulation --
Felix Frankfurter: No, but jurisdiction can't be conferred but there can't be an agreement that something is a fact or as external phenomenon it doesn't exist.
Maurice A. Roberts: Except, Your Honor, I believe that this fact appears right on the record here.
Felix Frankfurter: Right.
Maurice A. Roberts: The underlying facts are here and the conclusory facts are here. It is not denied. I -- I can point it out right on the record --
William O. Douglas: (Inaudible) as I understand, Mr. Walters' argument.
Maurice A. Roberts: I think that Mr. Walters is not correct in his statement. He didn't received a full hearing.
William O. Douglas: -- whether he is right -- he is -- whether he is right or whether you -- you were right is -- it's something else but --
Maurice A. Roberts: All of the -- may I say this, Your Honor, that --
William O. Douglas: There will be an issue remaining in the case on remand if we reverse that there isn't many a case that we remand.
Maurice A. Roberts: That is not an issue in the case.
William O. Douglas: Pardon?
Maurice A. Roberts: The complaint -- the complaint does not -- does not raise that an issue -- as an issue. This is the first time that -- that comes over the case.
Felix Frankfurter: Well, but you yourself indicated a minute ago that there's an ambiguity or rather there is a contradiction in the record, is that right?
Maurice A. Roberts: There is a contradiction solely on interpretation.
Felix Frankfurter: But in all event (Inaudible) it's ambiguous, is that right?
Maurice A. Roberts: Yes, on the (Voice Overlap) --
Felix Frankfurter: On that fact. It's also clear that the if the Government contends the basis for granting suspension doesn't exist, this Court ought not to make the -- the Attorney General to suspend. I think that's the case.
Maurice A. Roberts: I think so.
Felix Frankfurter: And therefore, in that state of doubt, assuming there should be a reversal, that question is -- that the Government just indicated, should be left open at the least, is that right?
William O. Douglas: Why are you laboring this point? Why would you do -- why don't you go to the statutory construction?
Maurice A. Roberts: I -- I should like to, Your Honor, if I may.
Felix Frankfurter: I'm not stopping you but I think it's important that this Court should decide a case or not. That seems to be important.
Maurice A. Roberts: On the question of statutory construction, the sole question is whether the overlap which seems to be apparent between the first subdivision and the fifth, was intended by Congress to constitute a real overlap or whether Congress intended the one or the other to govern. It is our contention that the fifth subdivision was intended by Congress to govern because in the fifth subdivision, Congress specifically made reference to aliens who are deportable under specified sections of the Act and that Congress therein enumerated the aliens who are deportable on the most serious charges. The fifth subdivision requires the alien to establish ten years of good moral character from the date of the commission of the deportable offense. It also requires that before the suspension administratively granted by the Attorney General can become final, the Congress must take affirmative action by a concurrent resolution. And the fifth subdivision applies to aliens who are within the specified categories regardless of the day of entry. Now, in contradistinction, the first subdivision under which the petitioner claims applies generally to aliens who entered the United States prior to June 27th, 1950 who are deportable under any law of the United States generally except certain specified laws enumerated in Section 19 (d) of the Immigration Act of 1917 which precluded suspension on the part of the most serious offenders. The narcotic violators, the immoral classes, subversives et cetera. The first subdivision requires a showing of seven years of residence and good moral character immediately preceding the application, so that there was immediately apparent, a difference, a qualitative difference in the approach of the Congress to the two classes, and it seems clear that Congress intended the fifth subdivision with its more stringent requirements to govern the more serious offenses. In the 10-year residence period and good moral character period following upon the commission of the deportable offense, Congress evidently set up a reformed period, a probationary period, and it must be born in mind that most of the enumerated groups of deportable aliens set forth in the fifth subdivision were the ones who were absolutely precluded from suspension altogether under the 1917 Act because of the serious nature of their deportable offenses.
Speaker: Not all of them.
Maurice A. Roberts: Not all of them. As I see it, there are 11 categories and of these 11 categories, nine are the same as those encompassed within Section 19 (d) of the 1917 Act. There are two new categories that have been added. One happens to be the petitioner's category and then there's another one, a group of persons guilty of war time offenses.
William O. Douglas: But it is a fact that under the 1917 Act (Inaudible)
Maurice A. Roberts: This petitioner?
Speaker: (Inaudible)
Maurice A. Roberts: There is an anomaly because under the 1917 Act, this petitioner wasn't even deportable in the first place. On this alien registration violation, this alien registration violation was not made the deportable offense until the 1952 Act. And the history of the alien registration offenses indicates that by 1952, Congress had taken a very deem view of them, and had therefore included them within the most serious offenses and therefore covered them into the fifth subdivision. Now, there are certain anomalies which follow if an alien who is deportable on this serious charges is found also to be suspendable under the more lenient provisions of the first subdivision. And in the brief time available, I should like to point out a few. For example, the statute also permits voluntary departure which a lesser form of relief and suspension of deportation. In the case of aliens who were deportable on these serious types of charges, the statute requires ten years of residence before the alien can qualify for this lesser form of relief, so that it would be odd if Congress should preclude a person in the petitioners' class from the lesser form of relief of voluntary departure, and at the same time permit him to have the major form of suspension of deportation under the first category. Then there is also this. The reform provision in the fifth category requires 10 years of residence and good moral character since commission of the deportable offense. The first subdivision requires seven years of character -- of good moral character and residence, immediately preceding the filling of the application. The petitioner arrived here in 1947 as a seaman. He could first establish the seven years of good moral character by 1954, but that was the very year in which he committed this alien registration violation which led to his being ordered deported under the fifth subdivision, and it was indeed anomalous for Congress to want him to be suspendable under the first subdivision when they extracted a 10-year probationary period from all the persons listed in this fifth category. In our brief, we also developed at some length the fact that this various categories were designed to be neutrally exclusive, and there was some legislative history to support that.Unfortunately, most of the conclusions with respect to this legislation must be based on inferences drawn from facts because these suspension provisions were not the most controversial of the McCarran-Walter Act when it was in debate. But in closing, I should like to point this out. The fifth subdivision is the only one which applies without time limitation whatsoever, it applies retrospectively as well as prospectively, it applies to all aliens of the specific classes enumerated. And we believe that this is one instance where it can clearly be said that the rule of statutory construction should govern which states generally that a specific provision governs a general one. This Court has stated it very aptly in the Ginsberg case. The general language of a statutory provision although broad enough to include it, will not be held to apply to a matter specifically dealt with in another part of the same enactment. And --
Speaker: (Inaudible)
Maurice A. Roberts: That's right. He could not have been ordered deported before 1952 and he wasn't --
Speaker: (Inaudible)
Maurice A. Roberts: Well, there were -- there were other types of persons included within this --
Speaker: (Inaudible)
Maurice A. Roberts: There are others -- there are other sections of the statute which deal with this specific type of offense and preclude some relief to this whole group of 11 types of offenders. This is merely one of the instances in which these serious group of offenders are handled in a special form. More is required of them than of other types of deportable offenders. And since this group has been so singled out, we believe that this overlap which is present if we read the statute literally, we believe that this overlap was not designed or intended by Congress to permit an alien who happens to fall within the overlap to take advantage of the more lenient provisions of the first subdivision. When it seems to us that Congress was most interested that those who fell within the fifth subdivision which encompass the most serious offenders should show a longer period of genuine reform and that Congress should be required to have a concurrent resolution before their suspension would be effective which is not the case with the first subdivision.
Hugo L. Black: Mr. Roberts, I'd like to ask you one question. Section 8 of the plaintiff will be qualified first set out 1245 (a) (1). It says if the plaintiff thus qualify under all the provisions of this Section, alleges that the provision of Section 1245 (a) (5) do not impair his eligibility there on the immediate statutory qualification of 1245 (a) (5). The Government (Inaudible) page 9, defendant admits the allegation contained in paragraph (Inaudible). But denies though alleging the impropriety of the administrative it went on to the state court that the case must be decided under Section 244 (a) (5) of the Immigration and Nationality Act. Do you think the Government raised any issue than finding the (Inaudible)
Maurice A. Roberts: No, no I don't think -- I don't think that that point was raised at all. I don't think that the question of --
Hugo L. Black: Why was it in admission, it says admits and how then after he has been admitted before the court to come up here, can you argue (Inaudible)
Maurice A. Roberts: Well, I think -- I think that these are conclusions and they admit the facts which are contra the record.
Hugo L. Black: One of the facts being that he's eligible under 124 -- 1254 (a) (1). That's what's alleged and that was submitted.
Maurice A. Roberts: But that -- that is -- as I see it, a conclusion based on facts.
Earl Warren: Mr. Walters.
David W. Walters: All right. May I have a minute to -- I just like to address myself to the point raised by Justice Frankfurter. In the event this Court were to remand this cause and eventually refer to the immigration service for determination. Each and every qualification would have to be established in the course of the administrative hearing including that pertaining to hardship. The question of hardship has not been finally administratively decided. It has been disposed of summarily in the course of every proceeding.
Felix Frankfurter: If that so, then no admission have legal worth, because they're merely admitted hypothetically for purposes of raising the legal ground, is what you say so.
David W. Walters: Well, Your Honor, before the Attorney General has the power to invoke his discretion, there must be established the fact that this man is statutorily eligible. Now, certain standards are established by the Attorney General in the course of the proceeding, that would create a criteria for determination of what is a hardship and what is not, even as far as statutory requirements are concern.
Felix Frankfurter: But I have great difficulty in being able conclude that if this stipulation whether you call it agreement and admission by the Government. If it doesn't bind the Attorney General, its statute of limitations probably will be settled against the Government, why do you find us? I don't understand.
David W. Walters: Just -- just one further point. I would like to point out on this question of stringency and severity. I'd like to point out that the precise ground, in other word, remaining after and longer than the period for which he was admitted is contained in Section 5 as well as in Section 1. And so this question of Section 5 dealing with grave or serious offenses against the deportation act isn't true at all and --
Speaker: What about the (Inaudible)
David W. Walters: Probably -- probably the very reason that Section 1 was created. In other words, with the intention in -- I'm speculating although I like to avoid speculation. The -- it's created with the intention to preserving certain rights to these people who had been here for some time and did qualify under the suspension act. I quoted in my brief to --
Speaker: (Inaudible)
David W. Walters: That's right.
Speaker: (Inaudible)
David W. Walters: That's right.
Speaker: (Inaudible)
David W. Walters: That be in the case then that would be contained in within Section 1, the expressed provision as it has with other grounds that people who were subject to deportation on that charge were not eligible. That is no there. He's asking you to supply those.